         Case 4:18-cv-06726-HSG Document 71 Filed 01/04/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            SAN FRANCISCO DIVISION

 NICHOLAS DER-HACOPIAN,
 On behalf of himself and all others
 similarly situated,

                        Plaintiff,

        v.                                         Case No. 4:18-cv-06726-HSG

 DARKTRACE, INC.,

                        Defendant.


                                           JUDGMENT

       This matter, having come before the Court on Plaintiff’s Agreed Motion for Final Approval

of the proposed class action settlement with Defendant, DarkTrace, Inc., and Plaintiff’s Agreed

Motion for Attorneys’ Fees and in Support of Service Award, the Court having considered all

papers filed and arguments made with respect to the settlement, the Court having conducted a final

fairness hearing on September 10, 2020, having being fully advised in the premises, and having

entered an Order Granting Final Approval of Class Action Settlement on December 10, 2020 (Dkt.

# 69), Judgment is entered in this matter as follows:

        1.     The Class Settlement has been approved such that each class member shall receive

$300.00.

        2.     If it has not already done so, Defendant shall deposit all settlement monies

comprising the Settlement Payment, into an account through the Settlement Administrator.

        3.     If it has not already done so, Defendant shall tender $150,000 by check payable to

Class Counsel for attorneys’ fees and litigation expenses.
        Case 4:18-cv-06726-HSG Document 71 Filed 01/04/21 Page 2 of 2




       4.     This Judgment adjudicates all the claims, rights, and liabilities of the Parties, and

is final and shall be immediately appealable.

       5.     The court retains jurisdiction for the purpose of enforcing the terms of the

Settlement Agreement and enabling any party hereto to apply for such further orders and

directions as may be necessary or appropriate for the construction or carrying out of this Court’s

Final Approval of the Class Settlement.

       6.     Pursuant to Federal Rules of Civil Procedure 54(a) and (b), that this Judgment

should be entered and that there is no just reason for delay in the entry of this Final Judgment.

Accordingly, the Clerk is hereby directed to enter Judgment immediately pursuant to Federal

Rules of Civil Procedure 54.

                                                    BY THE COURT:

                                            ____________________________________
                                                  U.S.D.J.

                                                    Dated: 1/4/2021




                                                2
